 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     BRIDGET S.,
 8
                                Plaintiff,                CASE NO. 2:19-cv-01292-BAT
 9
            v.                                            ORDER REVERSING AND
10                                                        REMANDING FOR FURTHER
     COMMISSIONER OF SOCIAL SECURITY,                     PROCEEDINGS
11
                                Defendant.
12

13          Plaintiff appeals the ALJ’s decision finding her not disabled, ccontending the ALJ

14   misevaluated (1) the opinions of Geordie Knapp, Psy.D., Dawn Ehde, Ph.D., Carolyn Taylor,

15   M.D., Kenneth Hapke, Ph.D., Edward Beaty, Ph.D., (2) her testimony; and (3) her brothers’

16   testimony. She requests the Court remand the case for an award of benefits. For the reasons

17   below, the Court REVERSES the Commissioner’s final decision and REMANDS the case for

18   further administrative proceedings under sentence four of 42 U.S.C. § 405(g).

19   A.     Medical Opinions

20          1.      Dr. Knapp

21          The ALJ did not consider Dr. Knapp’s psychological evaluation because plaintiff

22   submitted it fewer than five days before the hearing. Tr. 35-36. The Court need not resolve

23   whether the ALJ erred in so doing because plaintiff subsequently submitted the evaluation to the



     ORDER RERVERSING AND REMANDING FOR FURTHER
     PROCEEDINGS - 1
 1   Appeals Council which made it part of the record. Tr. 64-66. Under these circumstances, the

 2   Court considers “both the ALJ’s decision and the additional material submitted to the Appeals

 3   Council,” to determine if the ALJ’s decision is supported by substantial evidence.

 4   Ramirez v. Shalala, 8 F.3d 1449, 1452 (9th Cir.1993).

 5          Dr. Knapp opined plaintiff is markedly impaired in her ability to understand and persist

 6   in following detailed instructions; learn new tasks; make simple work-related decisions; and

 7   severely limited in her ability to perform activities within a schedule, maintain regular attendance

 8   and be punctual and complete a normal work day or week. He opined plaintiff’s overall severity

 9   rating was “severe.” Tr. 65. These limitations were not considered by the ALJ or the vocational

10   expert (VE). The VE testified a worker who was off-task more than 10 percent of the time or

11   who missed more than one day a month would not be able to maintain employment. Tr. 119. Dr.

12   Knapp’s opinions accordingly undermine the ALJ’s disability determination, and the matter

13   accordingly must be remanded for consideration of the doctor’s opinions.

14          2.      Dr. Ehde

15          Dr. Ehde performed a neuropsychological evalution which the ALJ gave some weight

16   because the doctor is a specialist who examined plaintiff and based her opinions upon objective

17   clinical tests. Tr. 46. Dr. Ehde opined plaintiff’s test scores indicated plaintif would have

18   significant difficulties succeeding in competitive work. Tr. 458. The ALJ rejected the opinion

19   first finding it “excessive.” Id. Rejecting a doctor’s opinion as “excessive” is a conclusory

20   statement and thus erroneous. See e.g. Embrey v. Bowen, 849 F.2d 418 (9th Cir.1988)

21   (conclusory reasons will not justify an ALJ’s rejection of a medical opinion.).

22          The ALJ next rejected the opinion finding the ability to work is a finding reserved to the

23   ALJ. While the legal determination of whether claimant’s ability or inability to work is reserved



     ORDER RERVERSING AND REMANDING FOR FURTHER
     PROCEEDINGS - 2
 1   to the ALJ, the ALJ must nonetheless provide valid reasons to reject a medical opinion about the

 2   severity of a claimant’s limtiations. Dr. Ehde opined plaintiff’s limitations would serverly affect

 3   her ability to performa gainful work based upon her examination and test results. The ALJ is thus

 4   required to explain why the Doctor’s conclusion overstate plaintiff’s limitations and cannot

 5   simply say the final disability determination is reserved to the Commissioner.

 6          And finally the ALJ found Dr. Ehde’s opinion to be inconsistent with the doctor’s

 7   obervations that plaintiff had no difficulties in comprehending or following instructions; no

 8   sensory or auditory or visual difficulty, maintain appropriate affect, displayed no abnormal

 9   speech or language; had average memory and did better learning simpler information. Tr. 46-47.

10   The ALJ’s rational disregards several findings Dr. Ehde made.

11          The doctor found past information showed plaintiff had average mental abilities but the

12   tests the doctor administered “indicate a decline in several areas including executive functioning,

13   memory, language and proceesing speed.” Tr. 458. The doctor found plaintiff tended to make

14   repeated mistakes and not learn despite corrective feedback; plaintiff’s processing speed naming

15   and verbal fluency were lower than expected for her age and education; plaintiff’s “awareness

16   and self-monitoring of her cognitive changes may be reduced” and though plaintiff has

17   interpersonal skills she may have problems keeping up with work pressures due to impaired

18   memoray and reduced executive functioning. Tr. 458-59.

19          The ALJ failed to give sufficient reasons to discount these findings and the Court

20   accordingly concludes susbstantial evidence does not support the ALJ’s assessment of Dr.

21   Ehde’s opinions in light of the actual findings and explanations the doctor made.

22

23



     ORDER RERVERSING AND REMANDING FOR FURTHER
     PROCEEDINGS - 3
 1          3.      Dr. Taylor

 2          The ALJ rejected Dr. Taylor’s opinion plaintiff could not work because of cognitive

 3   dysfunction, problems with memory, concentration, judgment, bladder problems and the

 4   inabililty to perform even a low stress job. Tr. 45-46. The ALJ first found neither Dr. Hapke nor

 5   Dr. Edhe found plaintiff could not handle stress. Tr. 46. In 2015, Dr. Hapke opined plaintiff

 6   could tolerate “work stressors.” Tr. 446. However, in 2016, Dr. Edhe found plaintiff had

 7   “declined in several areas,” Tr. 458,and plaintiff “may have difficulties in keeping up with work

 8   pressures in a work setting due to impaired memory and executive functioning,” Tr. 459, which

 9   supports Dr. Taylor’s opinion. The longitudinal record indicates plaintiff has worsened since Dr.

10   Hapke performed a one-time examination of her in 2015. The ALJ affirms this finding plaintiff

11   was more impaired than Dr. Hapke assessed based upon Dr. Ehde’s later test results.

12          The ALJ also rejected Dr. Taylor’s opinion because Drs. Ehde and Hapke found

13   plaintiff’s mental status examination was withing the normal range and there was no evidence of

14   mood, anxiety or other psycholgocial disorder. Dr. Taylor opined plaintiff has “cognitive

15   dysfunction secondary to MS and neurogenic bladder, not that plaintiff was mentally impaired

16   from mood or other pychological disorders. The ALJ thus relied upon a rationale that does not go

17   to or contradict the basis of Dr. Taylor’s opinions.

18          The ALJ also observed Dr. Taylor’s 2016 treatment note indicated plaintiff was not

19   “suitable to return to work. Tr. 46. The Court need not address this finding because as discussed

20   above, the ALJ erred in rejecting Dr. Taylor’s opinions about the severity of plaintiff’s cognitive

21   and neurogenic bladder impairments.

22

23



     ORDER RERVERSING AND REMANDING FOR FURTHER
     PROCEEDINGS - 4
 1           4.     Dr. Hapke

 2          The ALJ gave Dr. Hapke’s opinion partial weight finding plaintiff is more limited than

 3   Dr. Hapke found based upon Dr. Ehde’s neuropsychological test results. Tr. 47. The Court need

 4   not discuss the ALJ’s treatment of Dr. Hapke’s opinion, in light of the ALJ’s misevaluation of

 5   the opinions of Drs. Taylor and Ehde. On remand the ALJ may reassess Dr. Hapke’s opinion

 6   along with reassessing the other medical opinions.

 7          5.      Dr. Beaty - Reviewing Doctor

 8          The ALJ erred in rejecting the opinions of Drs. Taylor and Ehde, and Dr. Knapp’s

 9   opinions which are part of the record undermine the ALJ’s disability determination. The Court

10   therefore need not discuss the reviewing doctors’ opinions. The case will be remanded and the

11   reviewing doctors’ opinions may necessarily need to be revisited in light of that reassessment.

12   B.     Plaintiff’s Testimony

13          The ALJ rejected plaintiff’s testimony about the severity of her mental limiations on the

14   grounds it is inconsistent with the medical evidence. However as noted above the ALJ erred in

15   rejecting the opinions of the treating and examining doctors’ opinions which largely support

16   plaintiff’s testimony. Accordingly, on remand the ALJ shall reassess plaintiff’s testimony in light

17   of the reevaluation of the other medical evidence.

18   C.     Lay Testimony

19          The ALJ rejected the testimony of plaintiff’s brothers on the grounds they are not

20   “acceptable medical sources” and their testimony does not outweigh the medical evidence. The

21   former rationale is invalid; otherwise all lay testimony could be rejected just because it is non-

22   medical. The latter rationale fails in light of the ALJ’s misevaluation of the medical evidence

23



     ORDER RERVERSING AND REMANDING FOR FURTHER
     PROCEEDINGS - 5
 1   discussed above. On remand the ALJ shall reassess plaintiff’s testimony in light of the

 2   reevaluation of the other medical evidence.

 3                                           CONCLUSION

 4          For the foregoing reasons, the Commissioner’s decision is REVERSED and this case is

 5   REMANDED for further administrative proceedings under sentence four of 42 U.S.C. § 405(g).

 6   The ALJ did not consider Dr. Knapp’s opinions and rejected plaintiff’s and the lay testimony

 7   based upon a misevaluation of the other examining and treating medical opinions. Because the

 8   ALJ should reassess this evidence, the Court finds further proceedings would be beneficial and

 9   that remand for further proceedings is appropriate.

10          On remand, the ALJ shall reassess the opinions of Drs. Knapp, Taylor, Ehde; reassess the

11   testimony of plaintiff and the lay witnesses; develop the record and redetermine the RFC as

12   needed and proceed to step five as appropriate..

13          DATED this 18th day of February, 2020.

14

15                                                                A
                                                           BRIAN A. TSUCHIDA
16                                                         Chief United States Magistrate Judge

17

18

19

20

21

22

23



     ORDER RERVERSING AND REMANDING FOR FURTHER
     PROCEEDINGS - 6
